Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.

Response to Arguments

Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. Applicant alleges (Remarks at 7) the switch unit of claims is distinguished from the prior art as the claims now require a switch. Kim does not show or describe the switch of the DC converter however a switch is an inherent element of a DC converter and therefore taught by the cited prior art. Kim does not teach the converting unit includes a diode however diodes are typical and well known elements to perform AC to DC power conversion. The Remarks further allege the DC converter of Kim does no regulate power. In response Kim at paragraph 0048 for example teaches the converter (switch unit) adjusts the voltage. The manner a DC converter adjusts voltage is by switching the switch a frequency, this frequency is a duty cycle. Therefore Kim does teach the regulation of DC output voltage.
In claims 27, 29-31, 38, 40-42 the Remarks further conclude the claims are distinguished from the prior art as the switch of Tsutsui is not shown in connection with a diode switching unit. Kim does . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 29 and 40 the claims appear to recite the switch already setforth in claim 26. Applicant should clarify the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 28, 32-35, 37, 39, 43-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (20140346888) in view of Okamoto (US 20160214488).
With respect to claim 26 and 37 Kim teaches An apparatus for receiving wireless power, comprising: a secondary coil (121) configured to wirelessly receive an induced power having an AC voltage from a primary coil (116) of a contactless power transfer unit; a converting unit (122) configured to: receive the induced power from the secondary coil, convert (see rectification) the induced power having the AC voltage to an output power having an output DC voltage, and provide the output power having the output DC voltage to an electric load (see charging load); a sensor (see input for sensing electrical power into controller 126, further see paragraph 0081 requesting output voltage) electrically coupled to the electric load and configured to determine (see paragraph 0111 output voltage across load corresponds to the output voltage of the rectification unit) the output DC power; a transceiver  (see out of band communication signal) configured to communicate a voltage signal to a corresponding transceiver of the contactless power transfer unit, the voltage signal (information on a reception level of power paragraph 0051-52) representative (the output of the rectifier is representative of the output of the load when the DC converter is not bucking or boosting the rectified voltage) is  of the output DC voltage across the electric load, wherein the voltage signal is communicated (see out of band communication) to cause the contactless power transfer unit to adjust the AC voltage of the induced power; a switching unit (123) configured to regulate the output power supplied to the electric load based on the output DC voltage across the electric load and a voltage reference value (see requested voltage) associated with the electric load wherein the switching unit include a switch (inherently a DC converter includes a switch); and a controller (126) electrically coupled to the sensor and the switching unit, the controller configured to control the switching unit based, in part, on the output DC voltage across the electric load. ). Kim does not teach the converting unit includes diode(s). A diode bridge is well known manner of converting AC to DC. It would have been obvious to one having ordinary skill in 
With respect to claim 28 and 39 Kim teaches the transceiver is further configured to receive a reset signal (wakeup signal or see reset signal paragraph 0052, 0081) from the corresponding transceiver of the contactless power transfer unit, andPRELIMINARY AMENDMENTPage 3 Application Number: 16/880,712Dkt: 285990-US-8Filing Date: May 21, 2020wherein the reset signal causes a controller (126) to enable the supply of output power via the converting unit to the electric load in response to processing the reset signal.  
With respect to claims 32 and 43 Kim teaches the voltage signal communicated by the transceiver is communicated to cause the contactless power transfer unit to adjust a switching frequency (paragraph 0037) of a transmitter-side converting unit (111 and 114) of the contactless power transfer unit based on the voltage signal representative of the output DC voltage across the electric load. 
With respect to claim 33-34 and 44-45 Kim teaches switching frequency (frequency of switching of 114) of the transmitter-side converting unit (see 114, or 111-114) controls the induced power having the AC voltage received from the primary coil (116).
With respect to claim 35 and 46 Kim teaches wherein the switching unit of the apparatus is operable to regulate (DC converter regulates the output voltage) the output DC voltage across the electric load faster (does not require communication to primary side) than transmitter-side converting unit can be adjusted based on the voltage signal.
.  
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (20140346888) in view of Okamoto (US 20160214488) in view of Widmer et al. (US 20110285349).
With respect to claim 36 Kim teaches the load is a battery however does not teach the battery is of a vehicle. Widmer teaches the charging of vehicle batteries (Fig. 1). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Kim to charge a vehicle battery for the predictable result of insuring vehicle batteries are charged efficiently with a target or required voltage. 
Claim 27, 29-31, 38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (20140346888) in view of Okamoto (US 20160214488) in view of Tsutsui et al. (US 20180287500)
With respect to claim 27 and 38 Kim teaches the use of a switching unit and further teaches decoupling (opening of 124) the converting unit from the contactless power transfer unit to protect one or more components of the apparatus. Kim does not teach the detailed switching of the switching unit nor does Kim teach switch 124 is part of the switching unit. Tsutsui teaches a DC converter is known to include protective switch element (20A, 24A). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Kim to include the use of a switch as seen in Tsutsui for the predictable result of protecting the system from abnormalities.
With respect to claims 29-30 and 40-41 Kim teaches adjusting (paragraph 0048) the output voltage of the converter and generate a control signal however Kim does not detail the internals and interface of the switching unit. DC converters with controllable switches and well known manner of voltage regulation Tsutsui for example teaches (Fig. 1) a DC converter with switches. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kim to include a DC 
With respect to claim 31 and 42 Kim teaches the controller Kim does not teach using a look-up table that indicates the duty cycle corresponding to different output DC voltages. Look-up tables are a well-known means of configuring operating set points of which the examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kim to try a lookup table for the benefit of fast duty cycle determination.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, 29-30, 32-38, 40-41 and 43-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosshard et al. (US 20150280455).
With respect to claims 26 and 37 Bosshard teaches an apparatus for receiving wireless power, comprising: a secondary coil (4) configured to wirelessly receive an induced power having an AC voltage from a primary coil (3) of a contactless power transfer unit (7); a converting unit (13) configured to: receive the induced power from the secondary coil, convert the induced power having the AC voltage to an output power having an output DC voltage (output of 13), and provide the output power having the output DC voltage to an electric load (2); a sensor electrically coupled to the electric load and configured to determine the output DC voltage across (paragraph 0048, see Ubatt Fig. 4)  the electric load; a 
With respect to claims 27 and 38 Bosshard teaches the switching unit is configured to decouple (closing the switch decouples) the converting unit from the contactless power transfer unit to protect one or more components of the apparatus.  
With respect to claim 29 and 39-40 Bosshard teaches a duty cycle (PWM signal) of a control signal based on the output DC voltage (see Ubatt input to calculate PWM signal Fig. 4) across the electric load; and generate and feed the control signal to a switch (transistor of 15) of the switching unit.  
With respect to claim 30 and 41 Bosshard teaches the duty cycle causes the switching unit to regulate (paragraph 0077) the output power provided to the electric load.  
With respect to claim 32 and 43 Bosshard teaches wherein the voltage signal communicated by the transceiver is communicated to cause the contactless power transfer unit to adjust a switching frequency (paragraph 0052) of a transmitter-side converting unit of the contactless power transfer unit 
With respect to claims 33 and 44 Bosshard teaches the switching frequency (frequency of inverter) of the transmitter-side converting unit controls the induced power having the AC voltage received from the primary coil.
With respect to claims 34 and 45 Bosshard teaches the voltage signal communicated by the transceiver is communicated to regulate (paragraph 0055-56) the output DC voltage across the electric load.  
With respect to claims 35 and 46 Bosshard teaches the switching unit of the apparatus is operable to regulate the output DC voltage across the electric load faster (paragraph 0081) than transmitter-side converting unit can be adjusted based on the voltage signal.  
With respect to claim 36 Bosshard teaches the electric load includes batteries of a vehicle (paragraph 002-3).  
With respect to claims 47 and 48 Bosshard teaches the output DC voltage across the output power supplied to the electric load based is between a first threshold value (U2dc*) and a second threshold value (U2dc).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al (20150280455) in view of Kim et al. (20140346888).
With respect to claims 28 and 39 Bosshard teaches the transceiver is configure to receive a signal however does not teach a reset signal. Kim teaches the known use of a reset signal (wakeup signal or see reset signal paragraph 0052, 0081) from the corresponding transceiver of the contactless power transfer unit, and wherein the reset signal causes a controller (126) to enable the supply of output power via the converting unit to the electric load in response to processing the reset signal. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bosshard to include a reset signal for the benefit of insuring proper configuration is determined for the load. 
Claims 31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al (20150280455) in view of Kim et al. (20140346888).
With respect to claims 31 and 42 Bosshard teaches the controller Kim does not teach using a look-up table that indicates the duty cycle corresponding to different output DC voltages. Look-up tables are a well-known means of configuring operating set points of which the examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kim to try a lookup table for the benefit of fast duty cycle determination
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836